TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00217-CR


In re James Earl Crayton





FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT

NO. 47417, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

James Earl Crayton is serving a prison sentence for aggravated sexual assault.  He
filed a motion for post-conviction DNA testing.  See Tex. Code Crim. Proc. Ann. art. 64.01 (West
Supp. 2004-05).  The State filed a response urging, among other things, that identity is not an issue
in this case.  Attached to the motion was a copy of Crayton's written statement to the police, in
which he admitted having sexual intercourse with the complainant but asserted that it was
consensual.  The district court denied the motion for testing.  See id. art. 64.03(a)(1)(B).  This appeal
followed.
Appellant's court-appointed attorney filed a brief concluding that the appeal is
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S. 738 
(1967), by presenting a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.
Crim. App. 1969).
Appellant has filed a pro se brief.  We have carefully considered the factual
allegations made in this brief and find no basis for disagreeing with the district court's finding that
identity was and is not an issue.  We find nothing in the record that might arguably support the
appeal.  Counsel's motion to withdraw is granted.
The district court's order is affirmed.


				__________________________________________
				W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Kidd and B. A. Smith
Affirmed
Filed:   December 2, 2004
Do Not Publish